Citation Nr: 9915702	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  95-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
asbestos exposure, claimed as asbestosis, stroke, and chronic 
obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for tobacco dependence 
and any lung and/or cardiovascular disease as secondary to 
tobacco dependence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and November 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, that denied the 
above-noted claims.

The case was previously before the Board in November 1997, 
when it was remanded for additional records and compliance 
with the Privacy Act of 1974.

The veteran requested and was scheduled for a personal 
hearing before a Member of the Board in March 1999; however, 
he canceled this hearing.


REMAND

Unfortunately, it is again necessary to remand this claim.  
The RO sent the veteran's file to the Board in January 1999.  
The veteran subsequently provided additional relevant 
evidence, i.e., an April 1999 statement from Craig N. Bash, 
M.D., directly to the Board in April 1999.  The veteran has 
not waived the RO's consideration of this evidence.  To the 
contrary, his representative has specifically requested that 
the case be remanded to allow the RO to consider this 
evidence.  Therefore, in accordance with 38 C.F.R. 
§ 20.1304(c), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

As noted above, in November 1997 the Board remanded this case 
to the RO. 
The prior remand specifically instructed the RO to request 
that the veteran provide a list of those who have treated him 
for all pulmonary disorder(s) since his separation from 
service and obtain all records of any treatment reported by 
the veteran that are not already in the claims file.  The RO 
was also instructed to obtain all legal documents, pleadings, 
etc., concerning the veteran's civil action against General 
Electric Company due to exposure to asbestos.  Based upon 
written statements of the veteran dated in December 1997, it 
appears that this information was requested by the RO.  
However, there is no letter of record from the RO to the 
veteran documenting that such requests were made.  As the 
case must be remanded for other reasons, the Board finds that 
the RO should again request this information from the veteran 
and document its actions in the claims file.  A Board remand 
confers upon the veteran the right to compliance with the 
remand orders, and VA has a duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).
 
Concerning the claim of entitlement to service connection for 
tobacco dependence and any lung and/or cardiovascular disease 
as secondary to tobacco dependence, recent legislation was 
enacted prohibiting service connection for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  See Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C. § 1103).  However, new section 1103 applies only to 
claims filed after June 9, 1998, and does not affect veterans 
and survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998, such as 
in this case.

The VA General Counsel has found that under certain 
circumstances death or disability resulting from the 
identifiable residuals of disease due to tobacco use during 
service is compensable under the law governing VA benefits.  
The opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  O.G.C. Prec. Op. 2-93 
(Jan. 13, 1993).  Rather, it states that any disability 
related to tobacco use which is not diagnosed until after 
service would not be precluded from service connection; 
however, it must be demonstrated that the disability resulted 
from use of tobacco during service and the possible effect of 
smoking before or after service must be taken into 
consideration.  Precedent opinions are binding on the Board. 
38 U.S.C.A. § 7104(c) (West 1991) .

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  Specifically, the VA General 
Counsel found that a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  
VAOPGCPREC 19-97 (May 13, 1997).

In view of the foregoing, medical opinions should be obtained 
on remand in order to determine the date of onset of any 
nicotine dependence and its relationship with any current 
pulmonary or cardiovascular diseases.  A medical opinion as 
to the etiology of any asbestosis would also be helpful.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).

Finally, there are some additional potentially relevant 
medical records that the RO should attempt to obtain 
concerning the veteran's claims.  For example, the veteran 
was employed at Republic Steel Corporation and United States 
Pipe and Foundry for many years following his separation from 
active service.  It is possible that employment physicals or 
other medical treatment was provided to the veteran during 
the course of his employment.  The veteran has also reported 
that he was denied Social Security Administration (SSA) 
disability benefits on four occasions.  It appears that his 
complete SSA records have not been obtained.  Further, the 
veteran has stated that a VA doctor told him that exposure to 
asbestos could cause a stroke.  Therefore, the RO should make 
arrangements to obtain these records on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Accordingly, the case is REMANDED for the following 
development:  

1.  Request that the veteran provide a 
list of those who have treated him for all 
pulmonary and cardiovascular disorder(s) 
since his separation from service and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159(c).

2.  Request that the veteran provide a 
written statement from his VA doctor 
concerning the relationship between 
exposure to asbestos and strokes.

3.  Make arrangements to obtain all legal 
documents, pleadings, etc., concerning the 
veteran's civil action against General 
Electric Company due to exposure to 
asbestos.  The veteran should be advised 
that the Board is interested in the 
complete and detailed records pertaining 
to this action, as opposed to the 
incomplete RELEASE AND INDEMNITY document 
already of record.  

4.  Make arrangements to obtain the 
veteran's complete employment records, 
including any medical records, from 
Republic Steel Corporation and United 
States Pipe and Foundry.

5.  Make the necessary arrangements to 
obtain a copy of any and all SSA decisions 
denying or granting disability benefits to 
the veteran.  Obtain all the records from 
the SSA that were used in considering the 
veteran's claims for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

6.  Afford the veteran a comprehensive VA 
medical examination(s) by an appropriate 
examiner(s), i.e., specialists in 
psychiatry and pulmonary and 
cardiovascular disorders, if available.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner(s) prior to the examination(s), 
and the examiner(s) is asked to indicate 
that he or she has reviewed the claims 
folder.  All tests deemed necessary by 
the examiner(s) are to be performed.  

a.  The veteran has reported that he 
began smoking during active service from 
1954 to 1956.  In March 1982, he stated 
that he smoked approximately one package 
of cigarettes a day.  In November 1986, 
he stated that he smoked one package of 
cigarettes a day and had done so for 32 
years.  In October 1994, he gave a 
history of smoking one half of a package 
of cigarettes a day for the past 20 
years.  Finally, in February 1995 he gave 
a history of smoking one half of a 
package of cigarettes a day for the past 
six years.  What is the likelihood that 
nicotine-dependence, as the criteria for 
diagnosing that disorder is set forth in 
the Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. rev., 1994) 
(DSM-IV), was acquired by the veteran 
during military service?  Is nicotine 
dependence a disease?

b.  What is the likelihood that the 
veteran continued using tobacco after 
service as a result of acquiring nicotine 
dependence in service?  

c.  If nicotine dependence was acquired 
during active service, does the evidence 
show that the veteran sustained full 
remission of the service-related nicotine 
dependence and subsequent resumption of 
the use of tobacco products?

d.  The examiner(s) is asked to provide 
accurate diagnoses of all current 
pulmonary and cardiovascular disorders 
the veteran has and determine the date of 
onset and describe the etiology of all 
such disorders.  Is it at least as likely 
as not that any nicotine dependence 
acquired in military service (that led to 
the post-service usage of tobacco) caused 
or aggravated any current pulmonary 
and/or cardiovascular disorders, 
including asbestosis, stroke, COPD, 
bronchitis, etc. (if present)?  Is it at 
least as likely as not that any inservice 
asbestos exposure (as opposed to the 
veteran's extensive post-service exposure 
to asbestos) resulted in any current 
pulmonary and/or cardiovascular 
disorders, including asbestosis, stroke, 
COPD, bronchitis, etc. (if present)?

e.  If it is not likely or cannot be said 
with more than speculation that the 
veteran acquired nicotine dependence in 
military service, to what extent did the 
approximately two years of smoking in 
service contribute to any current 
pulmonary and/or cardiovascular disorders 
as opposed to the many post-service years 
of smoking?

The examiner(s) must provide a 
comprehensive report(s) including complete 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
conclusions.  If further consultation with 
other specialists is determined to be 
warranted in order to respond to the 
foregoing questions, such consultations 
are to be accomplished prior to completion 
of the report(s).

If opinions on the requested information 
cannot be stated with certainty, they 
should be expressed within a range of 
probability, if possible.  If the 
examiner(s) is (are) only able to theorize 
or speculate on a given matter, the 
examiner(s) should so state.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s).  
If the requested examination(s) does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report(s) 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, which includes 
consideration of all medical evidence 
received since the December 1998 
statement of the case, including the 
April 1999 statement from Craig N. Bash, 
M.D.  Allow an appropriate period of time 
for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









